Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 3/4/2022, the Applicant has filed a response on 6/6/2022 amending claims 1, 6 and 9. No claim has been added or cancelled.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/30/2020. It is noted, however, that the Office has not been able to retrieve, under the priority document exchange program, the certified copy of foreign application CN202010620855 (see communication mailed on 11/30/2021), and applicant has not filed a certified copy of the CN202010620855 application as required by 37 CFR 1.55.



EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

In claim 11, lines 15-16, amend as follows: “demultiplexer and the control-on signal to other control ends of each switching transistor group in the first demultiplexer;”

In claim 12, lines 20-21, amend as follows: “switching transistor group in the first demultiplexer and the control-on signal to the other control ends of each switching transistor group in the first demultiplexer comprise:”; and in lines 24-25, amend as follows: “switching transistor group in the first demultiplexer and the control-off signal to the other control ends of each switching transistor group in the first demultiplexer.”



Allowable Subject Matter

Claims 1-15 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A demultiplexer circuit, comprising a plurality of demultiplexers each comprising at least two switching transistor groups, wherein each of the at least two switching transistor groups comprises at least two switching transistors, sources of the at least two switching transistors in a same switching transistor group are electrically connected to each other to form a common source, and drains of the at least two switching transistors in the same switching transistor group are electrically connected to each other to form a common drain; wherein each of the at least two switching transistor groups comprises one input end, one output end and at least two control ends; wherein the input ends of the at least two switching transistor groups in a same demultiplexer are electrically connected to each other; and wherein in the same switching transistor group, the common source is electrically connected to the input end, the common drain is electrically connected to the output end, and the at least two control ends are electrically connected to gates of the at least two switching transistors in a one-to-one correspondence, wherein a number of turned-on switching transistors in the same switching transistor group is controlled to change and channel width-to-length ratio and a parasitic capacitance of the same switching transistor group”, as claimed in claim 1.

Regarding claims 2-5, these claims are allowed based on their dependency on claim 1.

Regarding claim 6, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “An array substrate, comprising a substrate and a demultiplexer circuit disposed on the substrate, wherein the substrate comprises a display region and a non-display region adjacent to the display region, wherein the demultiplexer circuit is located in the non-display region; wherein the demultiplexer circuit comprises a plurality of demultiplexers, wherein each of the plurality of demultiplexers comprises at least two switching transistor groups, wherein each of the at least two switching transistor groups comprises at least two switching transistors; wherein sources of the at least two switching transistors in a same switching transistor group are electrically connected to each other to form a common source, and drains of the at least two switching transistors in the same switching transistor group are electrically connected to each other to form a common drain; and wherein each of the at least two switching transistor groups comprises one input end, one output end and at least two control ends; wherein input ends of the at least two switching transistor groups in a same demultiplexer are electrically connected to each other; wherein in the same switching transistor group, the common source is electrically connected to the input end, the common drain is electrically connected to the output end; and wherein the at least two control ends are electrically connected to gates of the at least two switching transistors in a one-to-one correspondence, wherein a number of turned-on switching transistors in the same switching transistor group is controlled to change and channel width-to-length ratio and a parasitic capacitance of the same switching transistor group”, as claimed in claim 6.

Regarding claims 7-8, these claims are allowed based on their dependency on claim 6.

Regarding claim 9, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display panel, comprising an array substrate, a plurality of data lines, and a plurality of subpixel units arranged in an array, wherein the array substrate comprises a substrate and a demultiplexer circuit disposed on the substrate, wherein the substrate comprises a display region and a non-display region adjacent to the display region, wherein the demultiplexer circuit is located in the non-display region, and wherein the demultiplexer circuit comprises a plurality of demultiplexers; wherein each of the plurality of demultiplexers comprises at least two switching transistor groups, wherein each of the at least two switching transistor groups comprises at least two switching transistors; wherein sources of the at least two switching transistors in a same switching transistor group are electrically connected to each other to form a common source, and drains of the at least two switching transistors in the same switching transistor group are electrically connected to each other to form a common drain; wherein each of the at least two switching transistor groups comprises one input end, one output end and at least two control ends, wherein input ends of the at least two switching transistor groups in a same demultiplexer are electrically connected to each other; wherein in the same switching transistor group, the common source is electrically connected to the input end, the common drain is electrically connected to the output end, and the at least two control ends are electrically connected to gates of the at least two switching transistors in a one-to-one correspondence, wherein a number of turned-on switching transistors in the same switching transistor group is controlled to change and channel width-to-length ratio and a parasitic capacitance of the same switching transistor group; and wherein in the demultiplexer circuit on the array substrate, each switching transistor group in each demultiplexer is connected to a respective one of the plurality of data lines, and wherein each of the plurality of data lines is connected to a plurality of subpixel units in a same column”, as claimed in claim 9.

Regarding claims 10-15, these claims are allowed based on their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623